FILED
                            NOT FOR PUBLICATION                              JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50442

               Plaintiff - Appellee,             D.C. No. 2:94-cr-00254-AG

  v.
                                                 MEMORANDUM*
QUINTIN STEPHEN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Quintin Stephen appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

determination that a defendant is ineligible for a reduction under section

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
3582(c)(2), see United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we

affirm.

      Stephen contends that he is eligible for a sentence reduction under

Amendment 750 to the Sentencing Guidelines, and that the district court erred by

denying his motion based on the drug quantity calculated in the presentence report

rather than the quantity stipulated in his plea agreement. This contention fails.

Even using the cocaine base and powder quantities stipulated in Stephen’s plea

agreement, Amendment 750 did not lower the sentencing range applicable to his

offense. Thus, Stephen is not eligible for sentence reduction and the district court

did not err by denying his motion. See 18 U.S.C. § 3582(c)(2); Leniear, 574 F.3d

at 673.

      AFFIRMED.




                                          2                              13-50442